 MAYWOOD DO-NUT CO., INC.529Maywood Do-Nut Co., Inc. and Local 37, Bakery,Confectionery and Tobacco Workers' Interna-tional Union of America, AFL-CIO, CLC.Cases 21-CA-16683 and 21-CA-17064March 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn December 5, 1979, Administrative LawJudge Bernard J. Seff issued the attached Decisionin this proceeding. Thereafter, counsel for the Gen-eral Counsel and Respondent filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Maywood Do-Nut Co., Inc., Huntington Park, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Although Respondent and the Union had orally agreed upon many ofthe terms to be included in the proposed collective-bargaining agreement,we agree with the Administrative Law Judge's finding that at no timehad all of the substantive terms of the proposed contract been agreedupon. Accordingly, we adopt his finding that Respondent did not unlaw-fully refuse to execute a completed agreement.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence, it has been decided that248 NLRB No. 80we violated the law in certain particulars and wehave been ordered to post this notice. We intend tocarry out the Order of the Board and abide by thefollowing:WE WILL NOT refuse to bargain collectively,in good faith, concerning rates of pay, wages,hours, and other terms and conditions of em-ployment with Local 37, Bakery, Confection-ery and Tobacco Workers' International Unionof America, AFL-CIO, CLC, as the exclusivebargaining representative of our employees inthe following appropriate unit:All production and maintenance employees,including shipping and receiving employeesand truckdrivers employed by the Employerat our facility located at 6174 MaywoodAvenue, Huntington Park, California; ex-cluding office clerical employees, profession-al employees, guards, and supervisors as de-fined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act, as amended.WE WILL, upon request, bargain collectivelywith Local 37, Bakery, Confectionery and To-bacco Workers' International Union of Amer-ica, AFL-CIO, CLC, as the representative ofour employees in the above-described appro-priate unit, and, if an agreement is reached, wewill execute a written contract incorporatingthe terms thereof.MAYWOOD Do-NuT Co., INC.DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: Thismatter came on for hearing before me in Los Angeles,California, on March 19 and 20, 1979. On November 22,1978, the Regional Director for Region 21 of the Nation-al Labor Relations Board, herein called the Board, issuedan order consolidating cases and an amended consolidat-ed complaint in Cases 21-CA-16683 and 21-CA-17064.The charge in Case 21-CA-16683 was filed by the Unionon May 19, 1978, and the charge in Case 21-CA-17064was filed by the Union on September 13, and alleges vio-lations of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, hereinafter called the Act.Maywood Do-Nut Co., Inc., hereinafter called Respon-dent or the Company, denied the commission of unfairlabor practices but admitted jurisdictional facts.All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Based upon the entirerecord, and upon the briefs filed on behalf of the parties,MAYWOOD DO-NUT CO., INC. 529 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDand upon my observation of the demeanor of the wit-nesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a California corporation, has been en-gaged in the manufacturing and wholesaling of bakeryproducts and operates a facility located at 6174Maywood Avenue, Huntington Park, California. Respon-dent annually purchases and receives goods and productsvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California. Therefore, I find, asadmitted in the answer, that at all times material Respon-dent has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.Il. THE ALLEGED UNFAIR LABOR PRACTICES.A.BackgroundAll production and maintenance employees, includingshipping and receiving employees and truckdrivers em-ployed by Respondent at its facility in Huntington Park,California; excluding office clerical employees, profes-sional employees, guards and supervisors as defined inthe Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.On July 26, 1977, a majority of the employees of Re-spondent in the above-described unit, by a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 21 of the National Labor RelationsBoard, designated and selected the Union as their repre-sentative for the purposes of collective bargaining withRespondent, and on September 27, 1977, the RegionalDirector for Region 21 certified the Union as the exclu-sive collective-bargaining representative, by virtue ofSection 9(a) of the Act, of all the employees of Respon-dent in said unit.Since on or about December 1, 1977, and at all timesthereafter, the Union has requested, and continues to re-quest, that Respondent bargain collectively with it as theexclusive collective-bargaining representative of all theemployees in the above-described appropriate unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.The complaint alleges that Respondent engaged indilatory and surface bargaining by, among other things,failing to meet with the Union at reasonable times andplaces, refusing to present counterproposals, and utilizingnegotiators who had no authority to make any conces-sions. It is further alleged in the complaint that on orabout September 5, 1978, Respondent and the Unionreached final agreement on the terms of the collective-bargaining agreement covering the rates of pay, wages,hours of employment, and other terms and conditions ofemployment in the unit described supra. According tothe complaint, Respondent refused to execute the collec-tive-bargaining agreement reached by the parties. Re-spondent denies the commission of any unfair labor pra-tices as alleged in the consolidated complaint.B. Issues1. Does the Union represent a majority of the employ-ees in the unit alleged in the complaint?2. Whether Respondent violated Section 8(a)(l) and(5) of the Act by engaging in dilatory and surface bar-gaining?3. Whether Respondent violated Section 8(a)(1) and(5) of the Act by refusing to execute an agreed-upon col-lective-bargaining agreement?4. Whether surreptitiously obtained tapes of a bargain-ing session should be admitted into evidence?Admissibility of Certain Tapes Offered byRespondentIn a recent case, Carpenter Sprinkler Corporation, 238NLRB No. 139 (1978), the Board held:We are convinced that a rule permitting the intro-duction into evidence of tape recordings of negotia-tions prepared surreptitiously would inhibit severelythe willingness of parties to express themselvesfreely and would seriously impair the smooth func-tioning of the collective-bargaining process. Ac-cordingly, we hold that recordings of conversationswhich are part of negotiations and which are madewithout notice to a party to the conversationsshould be excluded from evidence in Board pro-ceedings.The surreptitiously recorded tapes offered in evidencein the instant case were concerned with collective bar-gaining and thus fall squarely within the rule establishedby the Board in the Carpenter Sprinkler case. I excludedthem from the evidence.Respondent cites in support of its argument urging ad-mission of the tapes the cases of Local 90, Operative Plas-terers and Cement Masons' International Association of theUnited States and Canada, AFL-CIO (Southern IllinoisBuilders Association), 236 NLRB 329 (1978); InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacks-miths, Forgers & Helpers, Local Lodge No. 587, AFL-CIO(Stone & Webster Engineering Corporation), 233 NLRB612 (1977); and Fontaine Truck Equipment Company, 193NLRB 190 (1971). None of the tapes in these cases cameup in a context of collective bargaining. The cases aretherefore not apposite.The Collective-Bargaining SessionsOn July 26, 1977, a majority of Respondent's produc-tion and maintenance employees designated the Union astheir collective-bargaining representative in a Board-con-ducted election. On September 27, 1977, the Union wascertified as such by the Regional Director for Region 21.On November 16, 1977, the Board denied Respondent'srequest for review of the Regional Director's Supple-mental Decision and Certification of Representative. MAYWOOD DO-NUT CO., INC.531In December 1977, the Union and Respondent begancollective-bargaining negotiations. The first negotiationsession occurred on December 15, 1977, at the office ofEdward Gund. Gund, a labor management consultant,represented Respondent. Allen Bryan, the Union's presi-dent, and Pete Peters, a business agent of the Union, rep-resented the Union. An associate of Gund, Lou Flores,was also present. At this initial meeting, both parties re-quested information. The meeting lasted about half anhour.The second meeting was held at Gund's office on Jan-uary 19, 1978, with the same people present. Both partiessupplied the requested information. Bryan presentedGund with a copy of the contract which the Union hadwith Martino's Bakery. Bryan informed Gund that theUnion was offering the Martino contract merely as abasis for negotiations and that the Union was not askingGund to sign that contract. Gund testified that he re-viewed the Martino contract and informed the Unionthat Respondent could not live with the contract becauseof its small size. According to Gund, the Union repliedthat they would come back with something that perhapsboth parties could live with. Bryan acknowledged thathe agreed to provide another written proposal onmoneys.The third meeting was held at Gund's office on Janu-ary 25, 1978. Gund, Peters, and Bryan were present. TheUnion presented a cost package proposal. (Resp. Exh. 1.)Gund testified that he discussed the proposal with theUnion and told them that he would take it back to Re-spondent's president, John Nicholas, for his approval.According to Gund, he discussed the proposal with Ni-cholas and Nicholas responded that he would be unableto stay in business with that type of an agreement. Gundtestified that he informed the Union of Respondent's re-sponse at the next meeting. Bryan testified that this pro-posal was never discussed. According to Bryan, Gundstated that he would anticipate having a representative ofRespondent present at the next meeting in order to startactual negotiations. Gund acknowledged that he mayhave said that.The fourth meeting was held at Gund's office on Feb-ruary 1, 1978, with the same people present. A represen-tative of Respondent was not present. Bryan testifiedthat Gund told the Union that a representative wasunable to attend but would probably attend the nextmeeting and serious negotiations could commence at thattime.The fifth meeting was held at Gund's office on Febru-ary 8, 1978. Peters, Bryan, Gund, and Flores were pre-sent. Again, no representative of Respondent was pre-sent. Bryan told Gund that it seemed that Respondenthad no intention of negotiating a contract and that theywere giving him no choice but to take economic action.According to Bryan, the Martino contract was not dis-cussed and no proposals were offered by Gund.The sixth and last meeting with Gund was held atGund's office on February 17, 1978, with the samepeople present. Once again, a representative of Respon-dent was not present. Bryan informed Gund that therewas a membership meeting that afternoon and that Bryanwas going to take a strike vote. That afternoon, a strikevote was taken. The strike began on February 20, 1978.The Union had no further contact with Gund.Bryan's testimony and that of Gund conflicted con-cerning what was discussed and agreed to at these meet-ings. Bryan testified that holidays, fringe benefits, andunion security were never discussed. Bryan thought thatGund said he wanted a management-rights proposal butGund never presented one to Bryan. Bryan also thoughtthat he mentioned that the Union wanted a dues-check-off clause and that Gund felt that Respondent wouldprobably go for that. Bryan testified that Gund neversaid that Respondent would like to keep its own healthand welfare plan rather than using the Union's. WhileBryan told Gund that the Union was offering the Mar-tino contract as only a basis for negotiations, Bryan testi-fied that he never told Gund what kind of reduction inwages or fringe benefits the Union was willing to consid-er. According to Bryan, Gund never told him that thewages in the Martino contract were too high. Indeed,Bryan testified that Gund never gave the Union any pro-posals and that wages were never discussed with Gund.Bryan did acknowledge, however, that he presented acost package proposal at the January 25 meeting whichwas never discussed. Contrary to Bryan, Gund testifiedthat fringe benefits, union security, and holidays werediscussed. As far as pension and health and welfare areconcerned, the Union stated, according to Gund, thatperhaps it could wait 8 months to I year before puttingthose benefits into effect. Later, however, Gund was notso sure if the Union was willing to make this concessionon health and welfare. According to Gund, the partieswere not at all close on fringe benefits. Gund thoughtthat the parties had discussed union shop and that Gundhad agreed to it. Gund stated that he also made conces-sions on dues checkoff. Other than union security, Gundtestified that no other concessions or agreements weremade because "We were hung up on wages and thatmade it very difficult." However, Gund later acknowl-edged that he may have made some concessions on holi-days. He might have offered the Union one or two extraholidays. Gund testified that his client did not agree withthese concessions and that Gund communicated this dis-agreement to the Union. In agreement with Bryan, Gundstated that management wanted a strong management-rights clause in the agreement. Gund stated that he justmentioned it and did not recall handing the Union anywritten proposal. Indeed, Gund testified that he did notmake any written counterproposal. Gund testified thatwage rates were discussed but he could not recall specifi-cally. He may have offered an increase of about 15 or 20cents an hour.The Union received a copy of a letter sent by Nicho-las to Gund, informing Gund that he was no longer toact as Respondent's representative. Thereafter, on orabout April 1, the Union was contacted by a mediator ofthe Federal Mediation and Conciliation Service. A meet-ing between the Union and Respondent was scheduledfor April 3 at the offices of the FMCS. Bryan and Petersattended this meeting. However, no representative of Re-spondent was present.Subsequently, Bryan was informed by a retired busi-ness agent, who had been on the picket line at Respon-MAYWOOD DO-NUT CO., NC. 531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's facility, that Nicholas had informed him that "aMr. Sullivan" would be representing Respondent.Around the middle of April, Bryan telephoned Mike Sul-livan. Sullivan informed Bryan that he was Respondent'slabor relations representative and that he was willing tosit down and negotiate with the Union. A meeting wasscheduled for April 13, at the offices of the Union's at-torney. Peters and Bryan attended this meeting. Howev-er, no representative of Respondent was present. Instead,Sullivan's secretary called and rescheduled the meetingfor April 20. Sullivan testified that he did not attend themeeting on April 13 because there had been an emergen-cy at one of his construction jobsites. The April 20 meet-ing was also scheduled at the offices of the Union's attor-ney. Once again, Sullivan did not appear. After waitingfor Sullivan to appear, Bryan called Sullivan's office andwas informed that evidently there had been a misunder-standing because Sullivan was in Simi Valley. Sullivantestified that he left word with his secretary that hewould be unable to attend the rescheduled meeting be-cause of another emergency. Apparently, the secretaryfailed to call the Union. After this second failure to meetwith the Union, the Union's attorney filed the unfairlabor practice charge in Case 21-CA-16683 on May 19.After the first unfair labor practice charge was filed,Sullivan contacted the Union on or about June I and ameeting was scheduled for June 5. This meeting washeld in Sullivan's office. Peters, Mel Walters, financialsecretary-treasurer of the Union, Ginger Sullivan, Sulli-van's wife, and Tim Ryan, Sullivan's associate, were pre-sent. None of the participants testified as to what oc-curred at this meeting. A second meeting was held inSullivan's office about I week later. Sullivan, Peters,Walters, and Bryan were present. Bryan presented Suli-van with a copy of the Martino contract and explained,as he had done with Gund, that this contract was only aproposal from which to work and that the Union wasnot asking Respondent to sign this agreement. Accordingto Bryan, Sullivan stated that many of the cost itemswere very expensive, that the wage rates were far higherthan what Respondent could pay, and that Sullivanwould have to go over this contract proposal with Ni-cholas. Sullivan said that he would get back to theUnion. Sullivan testified, however, that the grievanceprocedure and the union shop, not the wages, were ofconcern to him. According to Sullivan, the reinstatementof strikers was also discussed. Another meeting was notscheduled.After this initial meeting with Sullivan, the Union wascontacted by Genise Reiter, who said that she had beenretained by Respondent to represent it in negotiationswith the Union and would like to schedule a meetingwith the Union. The first meeting was scheduled forabout June 20. Sullivan testified that his workload wassuch that he was unable to conduct the negotiations.Therefore, he called Lou Zigman and asked Zigman ifhe knew anyone who would be capable of negotiatingfor Respondent. According to Sullivan, Zigman said thateither he or an attorney with whom he was acquaintedcould handle the negotiations for Respondent. Sullivantestified that he had one meeting with Reiter and Zigmanin order to inform them where the negotiations stood atthat point.Reiter canceled the first meeting scheduled for June20. This meeting was rescheduled for June 26. The June26 meeting was held at the Union's offices. Reiter, Wal-ters, Peters, and Bryan were present. Bryan testified thatthey briefly discussed the Martino contract and thatReiter said that she would be meeting with Respondentand would be ready to negotiate at the next meeting.Bryan and Walters both testified that Walters askedReiter if she had the authority to negotiate a contract forRespondent. According to Bryan and Walters, Reiterstated that she had the authority to negotiate a contractand that she represented Respondent. Reiter testified thatshe told the Union that she was acting on behalf of Re-spondent as its representative and that she had no au-thority to bind Respondent. Reiter stated that Respon-dent would have "a final say-so in the matter on whathappened."A second meeting was scheduled for about July 10.Prior to that date, however, the Union called Reiter andcanceled the meeting. The meeting was scheduled forJuly 12. On July 12, Reiter, Walters, and Bryan met inthe office of the Union. Walters did not remain through-out the entire negotiating session but walked in and outof the office. Bryan testified that the parties wentthrough each section of the Martino contract except forthose sections which pertained to economic items. Bryantestified that the Union and Reiter reached agreement oncertain provisions in the Martino contract. According toBryan, Reiter stated that she had been given authority byRespondent to accept these provisions. There were otherprovisions of the Martino contract which, Reiter toldBryan, Respondent would not accept. Some of thesewere dropped by the Union. Others, that the Union wasunwilling to drop at that point in the negotiations, wereheld for further discussion. Another meeting was sched-uled for about July 21.On July 21, Walters, Bryan, and Reiter met at theUnion's office. Again, Walters was not present duringthe entire negotiating session. Bryan testified that theparties discussed the remaining noneconomic items thatwere still on hold from the previous meeting. Accordingto Bryan, Reiter stated that she had received permissionand authority from Respondent to accept some of theseitems. Bryan agreed to drop other provisions. Bryan alsostated that the parties talked about holidays and vaca-tions at either this meeting or the following one. Bryanand Reiter both testified that there was agreement thatvacations would be I week after I year, 2 weeks after 2years, and 3 weeks after 10 years. According to Reiter,she discussed this proposal with Respondent and Respon-dent gave its approval to her. Reiter could not recall,however, if she communicated that approval to theUnion. Reiter testified that there was no agreement onthe language of that provision. Bryan testified that theUnion requested eight holidays, including Washington'sBirthday and Veterans Day. According to Bryan, Reiteragreed to add one additional holiday to the six that Re-spondent was already giving. Bryan testified that theUnion accepted this proposal for seven holidays. Reiter,relying on her notes, testified that Respondent had MAYWOOD DO-NUT CO,, INC.533agreed to give the Union only six holidays. Reiter be-lieved that she had conferred with Respondent beforemaking this proposal to the Union.The next meeting was held on August 3 at the officesof the Union. Walters, Bryan, and Reiter were present.Once again, Walters was not present during the entiremeeting. According to Bryan, the parties discussed lan-guage items and cost items. Bryan testified that either atthis meeting or at the next meeting he agreed to drop hisdemands for the Union's own health and welfare pack-age and agreed to accept Respondent's existing healthand welfare program. Bryan also agreed to drop theUnion's demand for pension fund contributions duringthe term of the first contract. Bryan testified that at oneof these meetings he had proposed a modification to theunion-security clause for the first contract, permittingemployees who were on the payroll at the time the con-tract was settled not to join the Union, but requiring allnew hires to join. According to Bryan, Reiter had dis-cussed this proposal modification with Respondent andRespondent had rejected it. Bryan stated that he droppedthe proposed modification. Reiter acknowledged that theproposed modification had been discussed. However,Reiter claimed that the issue was unresolved. Anothermeeting was scheduled for about August 10.According to Bryan, this meeting was not held. Bryantestified that Reiter called and asked to postpone themeeting for a few days because "she had not had achance to talk with Mr. Nicholas to get some approvalon any of the remaining things." The meeting was res-cheduled for August 12.Walters, Reiter, and Bryan met on August 12 in theoffices of the Union. Once again, Walters was not pre-sent throughout the negotiating session. Bryan testifiedthat there were basically only two items, union securityand wages, left to be discussed. According to Bryan, allthe other sections of the contract had either been agreedupon or had been dropped by the Union. Both Reiterand Bryan testified that Reiter proposed a 3-percentwage increase for the 2 years of the contract. Bryan andReiter both testified that the Union rejected this offerand instead proposed an increase of $12 per week for thefirst year and $10 per week for the second year. Bryantestified that he told Reiter that the Union would bewilling to drop union security altogether if Respondentwould give a higher increase in wages. Reiter acknowl-edged that she agreed to talk to Respondent about theincrease.Reiter denied that there had been a final agreement onany item. Reiter admitted, however, that she had agreedto the language on particular items in the Martino con-tract and that she may have told the Union, on a numberof occasions, that she had discussed with Nicholas var-ious clauses and that he had agreed to certain of theterms. Bryan testified that Reiter repeatedly would saythat she had to go back to get the approval of Respon-dent on particular items. Consequently, when Reiteragreed to a particular item, Bryan took for granted thatReiter had the approval of Respondent even though shedid not specify that she had such authority. Reiter, con-sistent with Bryan's testimony, admitted that she con-ferred with Respondent after each negotiation session.Excluding wages, what agreements, if any, werereached between Bryan and Reiter? There are foursources of information. First, Bryan's affidavit, whichwas introduced as Respondent's Exhibit 2, specifies whatagreements were reached. Second, Bryan went throughthe Martino contract and testified from memory as towhat agreements were reached with Reiter. Bryan statedthat if there were any differences between his testimonyand the affidavit that the affidavit would be correct.Third, Respondent's Exhibit 4 is the copy of the Martinocontract used by Reiter to negotiate. Reiter testified thatthe notations on that contract were her own and thatthey accurately reflected the negotiations that she con-ducted with the Union. Reiter stated that the clauses inher copy of the contract that were marked "O.K." wereeither agreed to in verbiage or in thought. She also saidthat some of the clauses that were crossed out in hercopy of the contract had to be rewritten in a differentway. Fourth, using her copy of the Martino contract torefresh her memory, Reiter testified as to what agree-ments were reached with Bryan.Bryan and Reiter agreed in part and disagreed in partas to what agreements were reached on the clauses ofthe Martino contract. With regard to each clause of theMartino contract, they agreed and disagreed as follows:Section I-Contract Definition: Bryan testified that theparties agreed to paragraph A and that paragraph B wasdropped. The notations on Reiter's copy of the contractare consistent with this testimony.Section II-Union Security: Bryan testified that, duringhis last meeting with Reiter, he agreed to drop union se-curity and asked Reiter to go back to Respondent andtry to get Respondent to agree to an increase in wages.Contrary to Bryan, Reiter testified that there was neveran agreement on union security and that the Union neveragreed to drop that proposal. On Reiter's copy of thecontract, a hold is marked next to paragraph A while therest of the paragraphs in section II are crossed out.Reiter testified that no agreement was reached on a dues-checkoff clause. When asked if he had ever agreed todrop a dues-checkoff clause, Bryan asserted that it hadnever been officially proposed because there was never aunion-security clause.Section III-Seniority, Layoff Discharge: Bryan testifiedthat paragraph A was agreed to, that paragraph B wasrejected, and that paragraph C was agreed to. Reiter'scontract is consistent with this testimony. Bryan testifiedthat paragraph D was agreed to with the exception ofthe last two sentences. Reiter's contract indicates thatparagraph D was agreed to in its entirety. Bryan's affida-vit states that the employer agreed to paragraph D.Reiter's contract and Bryan's affidavit indicate that para-graph E was dropped. However, Bryan testified that noagreement was reached on those portions requiring 3-daynotice and 3-day pay. Reiter's notes indicate that para-graph F was agreed to in its entirety. Bryan testified ini-tially that paragraph F was agreed to. Later, however,Bryan corrected himself and stated that the parties mayhave amended paragraph F and changed 7 working daysto 5. Bryan's affidavit indicates that 7 working days waschanged to 5. Reiter testified and her notes reflect thatno agreement was reached on paragraph G. Bryan testi-MAYWOOD DO-NUT CO.. INC. 533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that the parties agreed to change 12 months to 6.Bryan testified that the parties agreed to paragraph H.Reiter's notes are consistent with this testimony.Section IV-Workweek: Bryan testified and Reiter'scontract indicates that the parties agreed to a 40-hourworkweek and an 8-hour day. Bryan's affidavit statesthat the parties agreed to the language of paragraph Band an 8-hour day and a 40-hour workweek. Bryan testi-fied and his affidavit indicates that paragraph C wasagreed upon. Bryan testified initially that paragraph Dwas not agreed to. Later, however, Bryan correctedhimself and stated that paragraph D was kept in with 8hours. Bryan's affidavit indicates that Respondentchanged 7-1/2 hours to 8 hours and the Union agreed.Reiter's notes indicate that paragraph D was agreedupon. Bryan testified and Reiter's note indicate that para-graph E was agreed upon. Bryan testified initially thatparagraph F was agreed to with the exception of the lastsentence. Bryan's affidavit indicates that the employeragreed to paragraph F as written. Bryan later correctedhimself and testified that his affidavit was correct ratherthan his earlier testimony. Reiter's notes indicate thatparagraph F was agreed to with the exception of the lastsentence. Bryan testified and Reiter's notes indicate thatparagraph G was agreed to. Bryan testified that Respon-dent agreed to paragraph H based on 8 hours, except forthe guarantee of 8-hour pay. Reiter's notes are consistentwith this testimony. Bryan testified and Reiter's notes in-dicate that paragraphs I, J, K, L, and M were agreedupon.Section V-Jobbers: Bryan testified and Reiter's notesindicate that this section was dropped.Section VI-Manning Provisions: Bryan testified andReiter's notes indicate that the parties agreed to para-graph A except for the last sentence. Bryan testified andReiter's note indicate that the parties agreed to para-graph B, dropped paragraph C, agreed to paragraph D,dropped paragraph E, agreed to paragraph F, anddropped paragraph G. Bryan's affidavit states that para-graphs B and C were held for future discussion. His affi-davit does not reflect what agreement, if any, wasreached on these two paragraphs.Section VII-Holidays: Bryan testified that the partiesagreed to section VII except for Washington's Birthdayand agreed to the language except that it should reflect a40-hour week. According to Bryan's testimony, Respon-dent agreed to give one additional holiday to the six theywere already giving. Reiter's notes indicate that Respon-dent agreed to give the Union only six holidays.Section VIII-Vacations: Reiter testified and her notesindicate that there would be I week's vacation after Iyear, 2 weeks after 2 years, and 3 weeks after 10 years,but no language was agreed upon.Bryan testified that paragraphs A and B, based on a40-hour week and an 8-hour day, were agreed upon.Bryan testified that paragraph C was amended to pro-vide 3 weeks after 10 years rather than after 5 years.Bryan testified that paragraphs D and E were dropped,that paragraphs F and G were agreed upon, that para-graph H was dropped, and that paragraphs I, J, and Kwere agreed upon.Section IX-General Conditions: Bryan testified andReiter's notes indicate that this section was agreed upon.Section X-Health and Safety: Bryan testified andReiter's notes indicate that this section was agreed upon.Section XI-Maintenance of Benefits: Bryan testifiedand Reiter's notes indicate that this section was agreedupon.Section XII-Female Workers: Bryan testified andReiter's notes indicate that this section was agreed upon.Section XIII-Night Premium Pay: Bryan testified andReiter's notes indicate that this section was dropped.Section XIV-Dressing Time: Bryan testified andReiter's notes indicate that this section was dropped.Section XV-Split Classification: Bryan testified andReiter's notes indicate that paragraph A was agreedupon and that paragraph B was dropped.Section XVII-Uniforms: Bryan testified that this sec-tion was agreed upon. Reiter's notes indicate that thissection was dropped.Section XVIII-Grievance Procedure: Bryan testifiedand Reiter's notes indicate that this section was agreedupon.Section XIX-Serving Notices: Bryan testified andReiter's notes indicate that this section was agreed upon.Section XX-Performance of Agreements: Bryan testifiedand Reiter's notes indicate that this section was agreedupon except for the last sentence.Section XXI-Union Investigation: Bryan testified thatthis section was agreed upon. Reiter's notes are ambigu-ous. Bryan's affidavit does not reflect whether agreementwas reached on this section.Section XXII-Successors and Assigns: Bryan testifiedand Reiter's notes indicate that this section was dropped.Section XXIII-National Pension Plan: Bryan testifiedand Reiter's notes indicate that this section was dropped.Section XXIV-Benefit Fund: Bryan testified andReiter's notes indicate that this section was dropped.Bryan testified and Reiter's notes indicate that Respon-dent would continue with its present plan.Section XXV-Sick Leave: Bryan testified that this sec-tion was dropped. Reiter testified and her notes indicatethat there was never an agreement on sick leave.Section XXVI-Dental Care: Bryan testified andReiter's notes indicate that this section was dropped.Section XXVII-Funeral Leave: Bryan testified andBryan's affidavit indicates that this section was dropped.Reiter's notes are consistent with this testimony.Section XXVIII-Maternity Leave: Bryan testified andReiter's notes indicate that this section was agreed on.Section XXIX-Bulletin Board: Bryan testified andReiter's notes indicate that this section was agreed on.Section XXX-Termination and Renewal: Bryan testifiedand his affidavit indicates that the parties agreed to thelanguage of this section for a 2-year contract. Reiter ac-knowledged that a 2-year contract was discussed. Bryanadmitted that no agreement was reached on the con-tract's effective dates.On September 5, Peters and Reiter met alone at theUnion's meeting hall. Bryan was not able to attend thismeeting. Peters testified that he explained Bryan's ab-sence to Reiter and told her that it was his understandingthat there was only one issue left. According to Peters, MAYWOOD DO-NUT CO., INC.535Reiter agreed that only wages remained at issue. Peterstestified that Reiter informed him that Respondent wouldagree to a 5-percent increase. Peters asked Reiter if the 5percent was for each year of the contract and she saidyes. Peters testified that he told Reiter that she had adeal, and Reiter's response was "fine." According toPeters, the meeting lasted only about 2 minutes andReiter did not even sit down. Reiter did recall meetingwith Peters and talking to him, but she had no recollec-tion of saying, "We have a deal" and "fine." Reiter didacknowledge, however, that she was "hazy on it in termsof exactly what was said." Reiter claimed that she"would have never said we have a deal; fine. I didn'thave authority to do that." According to Reiter, themost that she would have said was that she would dis-cuss it with Respondent and if Respondent agreed, fine.Reiter testified earlier that she could not remember whatthe agreement was as to the wage increase. According toReiter, she and the Union agreed on some type of wageincrease subject to Respondent's approval. Reiter testi-fied that she thought the increase was a little higher than3 percent. Reiter never specifically denied that she hadoffered a 5-percent wage increase for each year of thecontract.Walters testified that, on September 7 or 8, Reitercalled him and asked if he could furnish her with a copyof the negotiation notes because she had misplaced hernotes. Walters told Reiter that he would go throughBryan's files and make a copy for her. Walters said thathe would wait for Reiter to appear at the Union's officearound 5 or 5:30 that evening. Walters testified that healso asked Reiter why she needed the notes, telling herthat it was his understanding that they had reached anagreement. According to Walters, Reiter told him, "Ithought we did, but it appears we don't." Walters testi-fied that Reiter told him that she was going to meet withNicholas the following day and that Nicholas wanted toreview "the whole thing all over again." When Waltersreiterated to Reiter that it was his understanding that anagreement had been reached and that he did not under-stand why Nicholas wanted to review the agreement,Reiter replied, "Well, it isn't; I thought it was, I'm upsetabout it, but that's the way it is." Reiter did not testifyabout this telephone conversation with Walters.Walters testified that he met with Reiter in the Union'soffice around 5:30 or 6 o'clock that evening. No one elsewas present during this meeting. According to Walters,he told Reiter that Nicholas had better sign the agree-ment because "we've got an agreement." Reiter respond-ed, "I'm sorry, but we've tried, and I know you havedone your best, I've done my best, but that's the way itis, that's what he wants, and I am bound to do as hesays." According to Walters, Reiter also said that "if wedon't have an agreement, I may just tender my resigna-tion as a representative." Walters testified that he toldReiter to calm down and see if she could get Respondentto sign the agreement the following day. Reiter testifiedthat she had some recollection of meeting with Waltersbut that she thought it happened earlier in the negotia-tions. Reiter testified that she thought that Walters hadxeroxed notes for her but that it had been so long agothat she was hazy on it. Although she was not sure,Reiter thought that Walters had xeroxed her own notesfor her. Reiter did not testify about the conversationswith Walters during this meeting.Walters testified that several days later Reiter calledand said that they did not have an agreement, that Re-spondent would not sign, and that she had given a noticethat she no longer represented Respondent. Reiter testi-fied that, after the last negotiating session, she talkedwith Nicholas, but could not reach an agreement becauseof problems with the union-security clause and someother items. According to Reiter, she then contacted theUnion and told them that an agreement could not bereached and that she was having difficulty in having herclient agree to all the terms the way they had been pro-posed. After this final contact with Reiter, the Unionfiled the charge in Case 21-CA-17064.After the second charge was filed, Sullivan calledWalters. Walters testified that Sullivan said that he wasagain representing Respondent and wanted to meet withthe Union to go over what had transpired with Reiter.Walters did not agree to meet at first but told Sullivanthat he would contact him later. Subsequently, a meetingwas arranged for October 23, and was held at Sullivan'soffice. Sullivan, Bryan, and Walters were present. Bryanand Walters testified that Bryan informed Sullivan that,as far as the Union was concerned, it had reached anagreement with Reiter but that the Union had no objec-tions to showing Sullivan what had been agreed uponwith Reiter. They then went over the Martino contract,pointing out to Sullivan each provision that had beenagreed upon and each provision that had been dropped.Bryan and Walters testified that, at the conclusion of themeeting, Sullivan said that he had no problems with theagreement but had to discuss it with Nicholas. Sullivantestified that he was informed in the latter part of 1978that negotiations had broken down and that Nicholaswas not happy with Reiter's representation. Sullivan metwith Nicholas in September or October and Nicholasasked him to try to straighten out the negotiations be-cause "it wasn't completed; it was not final." Sullivantestified that he told Bryan at the meeting on October 23that any agreement had to be finalized by Nicholas. Sul-livan also testified that the effective dates of the contractwere discussed but that no agreement was reached. Ac-cording to Sullivan, Bryan said it was necessary to makethe contract retroactive but that Sullivan could discuss itwith Nicholas. Later, Sullivan testified that he hadplanned to talk to Nicholas to see if Nicholas would beagreeable to a "retroactive situation." However, Sullivangave no explanation as to why Nicholas would want tomake the contract retroactive when the Union hadagreed that the contract need not be retroactive. Sullivantestified that Bryan also said that Sullivan could goahead and write his own grievance procedure. Bryan tes-tified that he did not agree to allow Sullivan to rewritethe grievance procedure or any other provision of thecontract that had been negotiated with Reiter. Accord-ing to Bryan he did not agree to any changes being madein the contract that had been negotiated with Reiter.Sometime after the October 23 meeting, Sullivancalled Walters. According to Walters, Sullivan statedthat he had met with Nicholas and gone over the con-MAYWOOD DO-NUT CO.. N. 535 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract with him and that he would be glad to type up thecontract. Walters did not immediately receive a typedversion of the contract and had to call Sullivan severaltimes before one was mailed to him. When Walters re-ceived the contract, he did not read it but merely lookedat the wage provisions. According to Walters, the wageprovision reflected only a 3-percent rather than a 5-per-cent wage increase. Walters called Sullivan and set up ameeting at Sullivan's office. Walters thought that thismeeting was held towards the end of November at ap-proximately 9 o'clock in the morning. Walters testifiedthat he took copies of the contract out of his folder andpointed out that Sullivan had put in a 3-percent wage in-crease instead of the 5-percent wage increase that hadbeen agreed upon. According to Walters, Sullivanagreed that there was a discrepancy and crossed out the3 percent and wrote in 5 percent. Walters signed theagreement and then asked Sullivan to sign it. Sullivan in-formed Walters that he could not sign the contract be-cause Nicholas wanted to go over it again. When Wal-ters stated that he did not understand why it was neces-sary for Sullivan to review the whole contract againwith Nicholas, Sullivan said, according to Walters, "I'lltake care of it, there is no problem." Sullivan testifiedthat he met with Walters the last week in December atSullivan's office. According to Sullivan, he told Waltersthat Nicholas found the contract confusing and that Sul-livan would have to explain it to him. Sullivan testifiedthat Nicholas had informed him that Nicholas had notagreed to the 5-percent wage increase. Sullivan also testi-fied that he did not cross out the 3 percent and write in5 percent. According to Sullivan, he told Walters that hedid not get Nicholas to confirm the 5 percent, but thathe would take it to Nicholas and "if he confirms it, itwill be all right with me." Sullivan also testified that thetyped version of the contract (G.C. Exh. 3) was differentfrom what Sullivan had authorized his office to type up.Sometime after this meeting with Sullivan, Walters re-turned a telephone call from Sullivan. Walters testifiedthat Sullivan informed him that he had met with Nicho-las, that Nicholas had experienced a loss for the previousyear, and that Nicholas refused to sign any agreementthat would entail a monetary increase. Sullivan testifiedthat he met with Nicholas. According to Sullivan, Ni-cholas informed him that he had lost money the previousyear and his two major accounts and could not affordany increase in wages. Sullivan testified that he told Wal-ters that, if Respondent was able to get back the two lostaccounts, Respondent could probably give an increase.Walters' telephone conversation with Sullivan was thelast contact between the parties.Concluding Findings and AnalysisIt is clear that no meaningful negotiations took placein the six meetings with Gund. The fact that Gund re-peatedly asserted that he would have a representative ofmanagement present at the "next" meeting with theUnion indicates to me that he was not authorized tomake concessions without the specific approval of Re-spondent. No representative of Respondent appeared inthe six meetings Gund held with the Union. I was notpersuaded with the demeanor of Gund who, while testi-fying, spoke in an arrogant manner and was unconvinc-ing. I do not credit his testimony.Mike Sullivan, Respondent's second labor relationsconsultant, made two appointments with the Union,April 13 and 20, but Sullivan did not show up for eithersession. After these failures to keep appointments, theUnion filed an unfair labor practice charge in Case 21-CA-16883. Subsequent to the filing of the charge, Sulli-van contacted the Union and a meeting was scheduledfor June 5 in Sullivan's office. Once again Sullivan didnot put in an appearance. A meeting did take place be-tween Sullivan's wife and an associate of Sullivan, TimRyan. A second meeting was held in Sullivan's officeabout a week later, at which Sullivan was present. Sulli-van concluded this session by stating he had to go overthe Union's proposal with his principal, Nicholas (ownerof Respondent's business). No additional meetings withSullivan took place at this time.After an initial meeting with Sullivan, the Companywas again contacted by Genise Reiter, who said she hadbeen retained by Respondent to represent it in negotia-tions with the Union and requested a meeting with theUnion. A first meeting scheduled among the union repre-sentatives and Reiter was set up for June 20 and thenrescheduled for June 26. This meeting took place at theUnion's office. Reiter, Walters, Peters, and Bryan werepresent.At this first meeting with Reiter, Walters askedReiter if she had the authority to negotiate a contract forRespondent. Reiter testified on direct examination as fol-lows:I told them I was acting in behalf of Maywood as arepresentative and I would be happy to bring backsuggestions that they made. I would have input indealing with my client. I had no authority to bindthem. They would have a final say-so in the matteron what happened.Thereafter, a number of bargaining sessions took placeand Reiter testified, "I know that we finally betweenourselves agreed on some type of wage increase subjectto Maywood Do-Nut approval."There is a direct conflict in the testimony of Petersand Reiter. At this meeting which took place on Septem-ber 5, Peters testified, Reiter allegedly agreed to a 5-per-cent increase in wages. Peters continued his testimony bystating that Reiter allegedly said they had a deal andReiter's response was, "Fine." This meeting lasted only amatter of minutes-Reiter did not even sit down duringthe discussion.Reiter testified that she agreed in principle on anumber of clauses in the Martino contract, the verbiagewas to be worked out later; some provisions were notagreed to and as to these matters where no agreementwas reached, they would be put on hold to be workedout later. Reiter testified that she was hazy on manyitems that were discussed. After a brief discussion of theMartino contract, Reiter said she would be meeting withRespondent and would be ready to negotiate at the nextmeeting. She testified:I would never have said we have a deal, fine. Ididn't have authority to do that. If Peters said we MAYWOOD DO-NUT CO., INC.537have a deal it might have been I will go back andtalk with my clients, and if they agreed, fine.In evaluating the credibility of Peters and Reiter in themeeting which took place on September 5, it becomesnecessary to make some preliminary comments. First,Peters was not a regular participant in the bargaining ses-sions. He was present at many of the sessions but onlybecame the sole union spokesman at the meeting of Sep-tember 5 when he was pinch-hitting for Bryan and Wal-ters, who were not present. I was not persuaded that hisrecollection of Reiter's alleged statement that a deal onwages had been made and that she allegedly said,"Fine," is an accurate reflection of what took place. Onthe other hand, while Reiter was hesitant in some of hertestimony and she punctuated some of her remarks withcautionary words that she was "hazy" or "did not re-member," she was consistent and clear on the matter ofher authority. Frequently, in the course of her recital sheiterated and reiterated that she had to secure approvalfrom Nicholas before any final agreement could bereached. While she appeared to be clothed with apparentauthority to negotiate for Respondent, the record sup-ports the conclusion that any agreements she made wereconditioned on securing approval from her principal. Shebecame frustrated by her failure to obtain approval fromNicholas and his failure to approve her tentative agree-ments caused her to terminate her relationship with Re-spondent.Furthermore, the limitation on her authority is inter-nally consistent with the similar limitations on the au-thority of Gund and Sullivan. I credit Reiter's testimonyconcerning the fact that she operated throughout her ne-gotiations with a clear limitation on her authority andthis was communicated to the Union.In view of the above, I conclude and find that noagreement was ever reached between Respondent andthe Union on wages, the term of the agreement, the lan-guage of the proposals, union security, vacations, holi-days, and the other items set forth in detail in the sectionin this Decision entitled "The Collective-Bargaining Ses-sions." For this reason I recommend that the allegationin the complaint that the parties reached complete agree-ment on a contract, and all that remained to be done wasto memorialize it in a signed contract, be dismissed.With respect to the credibility of Sullivan, I find thathe was vague, inconsistent, confused, and a thoroughlyunconvincing witness, and for these reasons I do notcredit his testimony.I conclude and find that Respondent did violate Sec-tion 8(a)(5) of the Act by engaging through its represen-tatives in dilatory and surface bargaining by, amongother things, failing to meet with the Union at reasonabletimes and places, refusing to present counterproposalsand utilizing negotiators who had no authority to makeany concessions and indeed made none, because what-ever else took place in the many bargaining sessions,which spanned a period of many months, all three of theRespondent's representatives made clear to the Unionthat they did not have authority to consummate anagreement without the approval of Nicholas. As is clear-ly reflected in the record, Nicholas did not agree to theterms and conditions which had been ostensibly negotiat-ed by Reiter with Peters on September 5. Respondent'sactions in this connection therefore are clearly violativeof Section 8(a)(5), and I so find. These activities also rep-resent a violation of Section 8(a)(l) and I so find.Respondent in its brief raises a question as to whetheror not the Union represents a majority of the employeesin the appropriate unit. In this connection, it should benoted that the Regional Director certified the Union asthe excusive collective-bargaining representative on Sep-tember 27, 1977. The only arguable date when an agree-ment allegedly was reached between Respondent and theUnion was on September 5, 1978. It is well settled that inthe first year after a certification there is an irrebuttablepresumption that the Union has a majority in the appro-priate bargaining unit. Under these circumstances, sincethe date of September 5 falls within the first year sincethe certification of the Union, there is no merit to Re-spondent's contention. On the basis of the irrebuttablepresumption which prevails in the instant case, I findthat the Union did represent a majority of the Respon-dent's employees in the following unit:All production and maintenance employees, includ-ing shipping and receiving employees and truckdrivers employed by Respondent at its facility lo-cated at 6174 Maywood Avenue, Huntington Park,California; excluding office clerical employees, pro-fessional employees, guards, and supervisors as de-fined in the Act which unit is an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Accordingly, I find in these circumstances that Re-spondent's employees did in fact represent a majority atthe time when an alleged contract was reached on Sep-tember 5.In view of the above, I find and conclude that Respon-dent engaged in unfair labor practices by failing to bar-gain in good faith with the Union and I so find.CONCI USIONS OF LAW1. Respondent Maywood Do-Nut Co., Inc., is an em-ployer within the meaning of Section 2(2) of the Act en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By engaging in dilatory and surface bargaining by,among other things, failing to meet with the Union atreasonable times and places, refusing to present counter-proposals and utilizing negotiators who had no authorityto make any concessions, Respondent has violated Sec-tion 8(a)(5) and (1) of the Act.3. Respondent has not in any other manner committedviolations of the Act.MAYWOOD DO-NUT CO., INC. 537 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(A)(I) and(5) of the Act, it shall be ordered to cease and desisttherefrom and to take affirmative action designed toeffectuate the policies of the Act. In order to insure thatthe employees in the appropriate unit will be accorded theservices of their collective-bargaining agent for the periodprovided by law, the initial period of certification shall beconstrued as beginning on the date Respondent com-mences to bargain in good faith with the Union as arecognized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964),cert. denied 379 U.S. 817; Burnett Construction Company,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER The Respondent, Maywood Do-Nut Co., Inc., Hun-tington Park, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively, in good faith, con-cerning rates of pay, wages, hours, and other terms andconditions of employment with Local 37, Bakery, Con-fectionery and Tobacco Workers' International Union ofAmerica, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appropriateunit:I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.All production and maintenance employees, includ-ing shipping and receiving employees and truckdrivers employed by Respondent at its facility lo-cated at 6174 Maywood Avenue, Huntington Park,California, excluding office clerical employees, pro-fessional employees, guards, and supervisors as de-fined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act, asamended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Huntington Park, California, facilitycopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by Re-spondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar asit alleges unfair labor practices not specifically foundherein be dismissed.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."